DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: feature identifier, user interface generator, control link module, and parameter controller throughout claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 7-9, 11-12, 14-18, 20, 23, 25-26, and 28 of U.S. Patent No. 11,087,530 (patent 530). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar.
5.	The following is a table showing the claims correspondence between the present application and patent 530.
Claims of present application
1
2
3
4
5
6
7
8

9
10
Claims of patent 530
1
2
3
5
7
8
9
14
1
11



11
12
13
14
15
16
17
18
19
20
21
11
12
15
16
17
18
23
25
26
20
28


6.	The following is a table showing the claim limitation correspondence between claim 1 of present application with claim 1 of patent 530.

Claim 1 of present application
Claim 1 of patent 530
1. A system for generating a user interface to modify a hierarchical data structure, the 5system comprising: 

1. A graphics modeling system for generating a user interface to modify computer graphics, the graphics modeling system comprising: 
a feature identifier configured to parse the hierarchical data structure to identify a feature identifier associated with at least one component or node of the hierarchical data structure; 
a graphic feature identifier configured to parse a computer graphic rendering data object of at least one computer graphic to identify at least one feature identifier associated with at least one element in the computer graphic rendering data object; 
a user interface generator configured to automatically generate a user interface that 10includes a widget that is based on the identified feature identifier and that is configured to control a modifiable parameter of the at least one component or node; 
a user interface generator configured to automatically generate a user interface that includes a widget that is based on the identified at least one feature identifier and configured to control a modifiable parameter of the at least one element; 
a control linking module configured to link the generated user interface to the hierarchical data structure, such that an operation of the user interface automatically modifies the modifiable parameter of the at least one component or node; 
a control linking module configured to link the generated user interface to the computer graphic rendering data object, such that operation of the user interface automatically modifies the modifiable parameter of the at least one element; 
and 15a parameter controller configured to automatically adjust the modifiable parameter based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the at least one component or node that is different than the identified at least one feature identifier, and wherein the user interface generator is further configured to determine a field value 20type for the modifiable parameter of the at least one component or node, and to automatically generate the user interface with the widget that includes the modifiable parameter that is configured to be modified based on the determined field value type.
and a parameter controller configured to automatically adjust the modifiable parameter based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the at least one element that is different than the identified at least one feature identifier, and wherein the user interface generator is further configured to determine at least one field value type for the modifiable parameter, and to automatically generate the user interface with the widget that includes the modifiable parameter that is configured to be modified based on the determined at least one field value type.



7.	Claims 1-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, and 12-15 of U.S. Patent No. 10,311,632 (patent 632). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar.
8.	The following is a table showing the correspondence between claims of present application with the claims of patent 632.
Claims of present application
1
2
3
4
5
6
7
8
10
Claims of patent 632
1
2
3
5
6
7
8
13
9


11
12
13
14
10
12
14
15


9.	The following table shows claim limitation correspondence between claim 1 of present application with claim 1 of patent 632.
Claim 1 of present application
Claim 1 of patent 530
1. A system for generating a user interface to modify a hierarchical data structure, the system comprising: 

1. A scenegraph modifier for generating a user interface to modify one or more parameters of a scenegraph, the scenegraph modifier comprising: 
a feature identifier configured to parse the hierarchical data structure to identify a feature identifier associated with at least one component or node of the hierarchical data structure; 
a scenegraph parser configured to parse a scenegraph to identify at least one feature identifier associated with at least one element in the scenegraph; 
a user interface generator configured to automatically generate a user interface that includes a widget that is based on the identified feature identifier and that is configured to control a modifiable parameter of the at least one component or node; 
a user interface generator configured to automatically generate a user interface that includes a widget that is based on the identified at least one feature identifier and configured to control a modifiable parameter of the scenegraph; 
a control linking module configured to link the generated user interface to the hierarchical data structure, such that an operation of the user interface automatically modifies the modifiable parameter of the at least one component or node; 
a control linking module configured to link the generated user interface to a scenegraph structure of the scenegraph, such that operation of the user interface automatically modifies the modifiable parameter of the scenegraph; 
and a parameter controller configured to automatically adjust the modifiable parameter based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the at least one component or node that is different than the identified at least one feature identifier, 
and a scenegraph parameter controller configured to automatically adjust the modifiable parameter of the scenegraph based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the scenegraph that is different than the identified at least one feature identifier, 
and wherein the user interface generator is further configured to determine a field value type for the modifiable parameter of the at least one component or node, 
and wherein the user interface generator is further configured to determine at least one field value type for the modifiable parameter, 
and to automatically generate the user interface with the widget that includes the modifiable parameter that is configured to be modified based on the determined field value type.
and to automatically generate the user interface with the widget that includes the modifiable parameter that is configured to be modified based on the determined at least one field value type.



Allowable Subject Matter
10.	Claims 1-21 allowed over cited references.
11.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and 15a parameter controller configured to automatically adjust the modifiable parameter based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the at least one component or node that is different than the identified at least one feature identifier, and to automatically generate the user interface with the widget that includes the modifiable parameter that is configured to be modified based on the determined field value type which is not disclosed by any of the cited references. 
12.	Claim 7 recites the limitation and a parameter controller configured to automatically adjust the modifiable parameter 5based on the operation of the widget in the generated user interface, wherein the user interface displays a name for the at least one component or node that is different than the identified at least one feature identifier which is not disclosed by any of the cited references. 
13.	Claim 15 recites the limitation wherein the user interface generator is further configured to adapt a feature identifier in one syntax of the hierarchical data structure into a name in another syntax according to which at least one of a grammatical composition or character string of the feature identifier is modified to be comprehensible on the user interface for identification of associated functionality of the user interface which is not disclosed by any of the cited references.
14. 	Therefore, claims 1-21 are allowed over cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611